UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 20, 2014 Commission File Number: 333-179321 GREAT EAST ENERGY, INC. (Exact name of registrant as specified in its charter) Delaware 46-0525801 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) 173 Keith St., Suite 300 Warrenton, VA 20186 (Address of principal executive offices) Tel: 540-347-2212 Fax: 540-347-2291 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communication pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. Great East Energy, Inc., a Delaware corporation (the “Company”), has been made aware of certain promotion materials that were distributed by the entities named“The Stock Junction” and “Frank’s Penny Stocks” which make various statements about the Company, its operations, valuation and stock. The Company had no role in preparing such materials, did not pay for them and was unaware that these materials had been prepared. The Company has obtained a copy of these materials on the internet and based on its review, these materials should not be relied upon. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Great East Energy, Inc. Dated: March 20, 2014 By: /s/Timur Khromaev Name: Timur Khromaev Title: Chief Executive Officer 3
